DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 6 and Sub-species A in the reply filed on 05/27/2021 is acknowledged.  The traversal is on the ground(s) that Fig. 36 shows additional features beyond the different ligation structure which is only connected to the bracket itself where the ligation structure of Sub Species A is only within the core element itself.  This is not found persuasive because the election of the sub-species is only to the ligation structure being on the bracket or the core and not the additional structures within the bracket body itself. As such the election is only being applied regarding the feature of the ligation structure as applicant addressed within their response additional features of the bracket body/core from the non-elected sub-species will not be precluded if they are consistent with the use of the elected ligation structure sub-species.
Applicant has also argued that Species 1, as represented in figs. 1-4, is merely generic to all brackets disclosed and should be grouped with Fig. 5-8, however Species 1 shows different structure to the actuator and receiver elements than in the other species and as such is a distinct species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 9, 20, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/27/2021.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/523,544, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application fails to provide support for the elected species, particularly the provisional application fails to provide any disclosure of the actuator being threaded or a screw, nor where the core claim includes a conical core clamp. Further the provisional application fails to provide any support for the actuator configuration as shown in Figs. 15-23. As such any claims, including the current claim 11, 18 reciting limitations not in the provisional application will only receive a filing date of the non-provisional 16/016,294 filed on 06/22/2018.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 13, 14, 16, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prins et al. (US 4,243,387).
	Regarding claim 1, Prins discloses an orthodontic bracket body having a bracket body  that defines a core receptacle (Fig. 5 element 15) and includes a bracket base that is configured to be mounted on a patient's tooth (Fig. 5 element 19); a core received and retained within the core receptacle (Fig. 3/5 element 16), wherein the core defines an archwire slot sized to receive an archwire during orthodontic use of the orthodontic bracket (Fig. 4/4 element 30), wherein the core is configured to be selectively positioned within the core receptacle to define a plurality of prescriptive orientations of the core relative to the bracket body (Fig. 5 element 16 curved portion received within element 15 and is adjustable, column 2 lines 1-11) ; and a core positioning assembly configured to selectively retain the core at a selected prescriptive orientation within the core receptacle (Fig. 3 the “assembly” made of the contacting portions of elements 20/25 and underside of element 18 when assembled together), wherein the core positioning assembly is configured to be selectively transitioned between a disengaged configuration, in which the core positioning assembly permits movement of the core relative to the bracket body within the plurality of prescriptive orientations, and an engaged configuration, in which the core positioning assembly retains the core at the selected prescriptive orientation (Fig. 3/5 when element 18 is screwed down the assembly is in a engaged position that would retain the core and the orientation and when element 18 is unscrewed out the assembly is disengaged allowing the adjustment), and further wherein the core positioning assembly comprises: a core clamp with a core 
	Regarding claim 3, Prins further discloses that when the actuator is in the locked position, the core clamp is restricted by the actuator from moving away from the core, and further wherein when the actuator moves from the locked position to an unlocked position, the actuator permits the core clamp to move away from the core (Fig. 3/5 when element 18 is screw or unscrewed to a locked to unlocked position is allows element 20 and 16 to either be restricted from moving away or be permitted to move away from each other).
	Regarding claim 5, Prins further discloses where when the actuator would move away from the locked position to an unlocked position, the core clamp is not positively drawn away from the core by the actuator (Fig. 3/5 unscrewing element 18 would not cause by its unscrewing any forced movement between elements 20 and 16).

Regarding claim 13, Prins further discloses where the core is an arcuate core (Fig. 5 element 25 showing an arcuate surface), and the core clamp has an arcuate core engagement surface (Fig. 3/5 element 20 is arcuate to match the core arcuate surface).
Regarding claim 14, Prins discloses where the core has at least one of a hemispherical shape, an elliptical shape, an ovoid shape, a spheroid shape, and a spherical shape (Fig. 3/5 element 16 being at least hemispherical).
Regarding claim 16, Prins further discloses where the core clamp further includes an actuator engagement surface configured to be selectively engaged by the actuator to urge the core clamp against the core when the core positioning assembly is in the engaged configuration and where the actuator engagement surface is at least one of a concave, a planar, a stepped and a saw-toothed surface (fig. 3/5 element 22 is a concave surface in element 20 that engages element 24 of the actuator).
Regarding claim 17, Prins further discloses where the actuator includes a core clamp engagement surface, and further wherein the core clamp engagement surface is at least one of a convex core clamp engagement surface, a planar core clamp engagement surface, a wedge-shaped core clamp engagement surface, and a stepped core clamp engagement surface (Fig. 3/5 element 24 being a round/convex surface that engages the core clamp assembly).
Regarding claim 19, Prins further discloses where the actuator includes a cam (Figs. 3/5 round under-surface of element 36 convert the rotation of the actuator to liner movement of the curved surface to translate the core).
.

Claims 1, 3, 6, 8, 10-12, 14, 17, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al. (US 2016/0128804 A1).
	Regarding claims 1 and 19, Ji discloses an orthodontic bracket body having a bracket body  that defines a core receptacle (Fig. 1 element 110 having a top opening/receptacle, paragraph [0067] lines 1-9 disclosing a top opening) and includes a bracket base that is configured to be mounted on a patient's tooth (Fig. 1 element 120); a core received and retained within the core receptacle (Fig. 16 element 213), wherein the core defines an archwire slot sized to receive an archwire during orthodontic use of the orthodontic bracket (Fig. 16 element 211), wherein the core is configured to be selectively positioned within the core receptacle to define a plurality of prescriptive orientations of the core relative to the bracket body (Fig. 16 element 210 being a generally spherical shape received within element 110 and is adjustable, paragraph [0007] all) ; and a core positioning assembly configured to selectively retain the core at a selected prescriptive orientation within the core receptacle (See image below), wherein the core positioning assembly is configured to be selectively transitioned between a disengaged configuration, in which the core positioning assembly permits movement of the core relative to the bracket body within the plurality of prescriptive orientations, and an engaged configuration, in which the core positioning assembly retains the core at the selected prescriptive orientation (See image below, when threaded actuator is screwed down the assembly is in a engaged position that would retain the core and the orientation and when actuator is unscrewed out the assembly is disengaged allowing the adjustment, paragraph [0083] lines 14-19), and further wherein the core positioning assembly comprises: a core clamp with a core engagement surface configured to selectively engage the core to retain the core at the selected prescriptive orientation (See image below); and an actuator selectively 

    PNG
    media_image1.png
    572
    729
    media_image1.png
    Greyscale

	Regarding claim 3, Ji further discloses that when the actuator is in the locked position, the core clamp is restricted by the actuator from moving away from the core, and further wherein when the actuator moves from the locked position to an unlocked position, the actuator permits the core clamp to move away from the core (Image above, when the assembly as a whole is screw or unscrewed to a locked to unlocked position is allows the clamp surface to either be restricted from moving away or be permitted to move away from each other).
		Regarding claim 6, Ji further discloses where the core clamp and the actuator are coupled to the bracket body in both the engaged and disengaged configuration (Image above showing the clamp and the actuator as being coupled to the body in both an engaged and disengaged 
	Regarding claim 8, Ji further discloses where the core clamp is configured to translate relative to the bracket body and the actuator is configured to rotate relative to the bracket body as the core positioning assembly is moved from the disengaged configuration to the engaged configuration (See image above, core clamp would translate away from the core when the actuator is rotated by being unscrewed to a disengaged position).
Regarding claim 10, Ji further discloses 10 wherein the bracket body includes sidewalls, and further wherein at least one of the sidewalls includes a passage through which a portion of the actuator extends (Fig. 20 element 114, Image above the actuator passes through a passage in the sidewall).
Regarding claim 11, Ji further discloses wherein the actuator is a threaded actuator, wherein the passage is a threaded passage, and further wherein the actuator is threadingly received within the threaded passage at least when the core positioning assembly is in the engaged configuration (Fig. 20/Image above, element 114 is a threaded passage that receives the threaded actuator and by the receiving and screwing down would provide the engaged configuration).
Regarding claim 12, Ji further discloses wherein the actuator is configured to rotate relative to the bracket body, and further wherein responsive to rotational movement of the actuator relative to the bracket body, the core clamp is translated relative to the core (Fig. 20 and Image above, by the threaded rotation of the actuator the core clamp surface is translated relative to the core 210).
Regarding claim 14, Ji further discloses where the core has at least one of a hemispherical shape, an elliptical shape, an ovoid shape, a spheroid shape, and a spherical shape (Fig. 24 showing the core being spheroid in shape).
Regarding claim 17, Ji further discloses where the actuator includes a core clamp engagement surface, and further wherein the core clamp engagement surface is at least one of a convex core clamp 
Regarding claim 18, Ji further discloses where the actuator includes a core clamp engagement surface that is a conical core clamps engagement surface (See image below showing the convex conical surface that connects the threaded actuator to the core clamp core engagement surface).

    PNG
    media_image2.png
    646
    1084
    media_image2.png
    Greyscale

Regarding claim 21, Ji further discloses where the receiver defines at least one of a tool-receiving slot and a tool-receiving socket (paragraph [0077] lines 9-11).
Claims 1-3, 5, 6, 13, 14, 16, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 3,721,005).
	Regarding claim 1, Cohen discloses an orthodontic bracket body having a bracket body that defines a core receptacle (Fig. 5 element 50 with core receptacle 68) and includes a bracket base that is configured to be mounted on a patient's tooth (Fig. 5 element 52); a core received and retained within 
Regarding claim 2, Cohen further discloses where the actuator is configured to be selectively moved into and out of engagement with the core clamp (Fig. 5/7 showing actuator threaded screw both received within and out of engagement with the core clamp), and further where the clamp separates the actuator from the core in both the engaged configuration and the disengaged configuration of the core positioning assembly (Figs. 5/7 showing element 56/54 in-between and thus separating the actuator 59 threaded portion and the core element 62).
	Regarding claim 3, Cohen further discloses that when the actuator is in the locked position, the core clamp is restricted by the actuator from moving away from the core, and further wherein when the actuator moves from the locked position to an unlocked position, the actuator permits the core clamp to move away from the core (Figs 5/7, when the assembly as a whole is screw or unscrewed to a locked to unlocked position is allows the clamp surface to either be restricted from moving away or be permitted to move away from each other as Fig. 5 shows the core outside the core clamp).
	Regarding claim 5, Cohen further discloses where when the actuator would move away from the locked position to an unlocked position, the core clamp is not positively drawn away from the core by the actuator (column 4 lines 29-34 disclosing that the core clamp would have a resilient force even after the actuator is moved from the locked position, which would allow the core to either be removed from the core clamp or repositioned within the core clamp which also not being positively drawn away from the core due to their relative dimensions).
		Regarding claim 6, Cohen further discloses where the core clamp and the actuator are coupled to the bracket body in both the engaged and disengaged configuration (Figs. 5/7 element 59 
Regarding claim 13, Cohen further discloses where the core is an arcuate core (Figs. 5/7/8 element 62 showing an arcuate surface), and the core clamp has an arcuate core engagement surface (Figs. 7/8 element 54 inside surface is arcuate to match the core arcuate surface).
Regarding claim 14, Cohen discloses where the core has at least one of a hemispherical shape, an elliptical shape, an ovoid shape, a spheroid shape, and a spherical shape (Figs. 5/7/8 element 62 being at least spheroid/spherical).
Regarding claim 16, Cohen further discloses where the core clamp further includes an actuator engagement surface configured to be selectively engaged by the actuator to urge the core clamp against the core when the core positioning assembly is in the engaged configuration and where the actuator engagement surface is at least one of a concave, a planar, a stepped and a saw-toothed surface (figs. 5/7 element 58 is a concave actuator engagement surface that contacts convex thread shaft of element 59).
Regarding claim 17, Cohen further discloses where the actuator includes a core clamp engagement surface, and further wherein the core clamp engagement surface is at least one of a convex core clamp engagement surface, a planar core clamp engagement surface, a wedge-shaped core clamp engagement surface, and a stepped core clamp engagement surface (Figs. 5/7 element 59 being a round/convex surface that engages the aperture 58 of the core clamp assembly).
Regarding claim 21, Cohen further discloses where the receiver defines at least one of a tool-receiving slot and a tool-receiving socket (Fig. 5 element 59 having a socket/slot).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prins et al. (US 4,243,387)  in view of Cosse et al. (US 2007/0092849 A1).
Prins discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the resistance of movement is at least until a threshold force is applied to the bracket core nor where the threshold force is at least 0.06 pound-force).
However, Cosse discloses a multi-piece adjustable bracket (title and abstract) where the bracket’s multiple parts are configured to resist movement until at least a predetermined/threshold value of force is applied (paragraph [0051] lines 6-20).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a threshold force between bracket parts which upon exceeding the parts would no longer resist movement as taught by Cosse into the arrangement  of the core positioning assembly as taught by Prins for the purpose of protect against inadvertent damage to a tooth by excessive forces being applied to the tooth or to prevent a base portion of a bracket from debonding from a tooth due to excessive force as taught by Cosse (paragraph [0081] lines 1-21). 
Prins/Cosse as combined discloses structure substantially identical to the instant application as discussed above but fails to further explicitly disclose where the exact threshold of force is at least 0.06 pound-force, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Prins/Cosse to have set the threshold force at 0.06 pound-force since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In the instant case, the device of Prins/Cosse would not operate differently with the claimed threshold value and Cosse discloses that such selection of threshold force would depend on the particular needs of the tooth and bracket, (paragraph [0081] lines 4-14. Further, applicant places no . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2016/0128804 A1)  in view of Cosse et al. (US 2007/0092849 A1).
Ji discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the resistance of movement is at least until a threshold force is applied to the bracket core nor where the threshold force is at least 0.06 pound-force).
However, Cosse discloses a multi-piece adjustable bracket (title and abstract) where the bracket’s multiple parts are configured to resist movement until at least a predetermined/threshold value of force is applied (paragraph [0051] lines 6-20).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a threshold force between bracket parts which upon exceeding the parts would no longer resist movement as taught by Cosse into the arrangement  of the core positioning assembly as taught by Ji for the purpose of protect against inadvertent damage to a tooth by excessive forces being applied to the tooth or to prevent a base portion of a bracket from debonding from a tooth due to excessive force as taught by Cosse (paragraph [0081] lines 1-21). 
Ji/Cosse as combined discloses structure substantially identical to the instant application as discussed above but fails to further explicitly disclose where the exact threshold of force is at least 0.06 pound-force, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ji/Cosse to have set the threshold force at 0.06 pound-force since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In the instant case, the device of Ji/Cosse would not operate differently with the claimed threshold value and Cosse discloses that such selection of threshold force would depend on the . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 3,721,005)  in view of Cosse et al. (US 2007/0092849 A1).
Cohen discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the resistance of movement is at least until a threshold force is applied to the bracket core nor where the threshold force is at least 0.06 pound-force).
However, Cosse discloses a multi-piece adjustable bracket (title and abstract) where the bracket’s multiple parts are configured to resist movement until at least a predetermined/threshold value of force is applied (paragraph [0051] lines 6-20).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a threshold force between bracket parts which upon exceeding the parts would no longer resist movement as taught by Cosse into the arrangement  of the core positioning assembly as taught by Cohen for the purpose of protect against inadvertent damage to a tooth by excessive forces being applied to the tooth or to prevent a base portion of a bracket from debonding from a tooth due to excessive force as taught by Cosse (paragraph [0081] lines 1-21). 
Cohen/Cosse as combined discloses structure substantially identical to the instant application as discussed above but fails to further explicitly disclose where the exact threshold of force is at least 0.06 pound-force, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cohen/Cosse to have set the threshold force at 0.06 pound-force since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Prins et al. (US 4,243,387).
Regarding claim 15 Prins et al. discloses structure substantially identical to the instant application as discussed above, including where the core engagement surface of the core clamp as a surface area (Fig. 3/5 element 20 surface is a clamp surface to which the core underside 25 is selectively engaged and thus has a surface area of contact to the surface area of the core), but fails to further explicitly disclose where the surface area of the core engagement surface is at least 15% of the surface area of the core, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Prins et al. to have the surface area of the core engagement surface to be at least 15% of the surface area of the core since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Prins et al. would not operate differently with the claimed surface area and since the core and core engagement surfaces have some ratio of contact size for positioning the core and bracket the device would function appropriately having the claimed percentage. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification bottom of page 22 line 23-page 23 line 3, page 28 lines 16-19, page 61 line 21 –page 62 line 5 ]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2016/0128804 A1).
Regarding claim 15 Ji et al. discloses structure substantially identical to the instant application as discussed above, including where the core engagement surface of the core clamp as a surface area (Fig. 20 core clamp surface at the distal end of element 140 surface is a clamp surface to which the core 210 is selectively engaged and thus has a surface area of contact to the surface area of the core), but fails to further explicitly disclose where the surface area of the core engagement surface is at least 15% of the surface area of the core, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ji et al. to have the surface area of the core engagement surface to be at least 15% of the surface area of the core since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ji et al. would not operate differently with the claimed surface area and since the core and core engagement surfaces have some ratio of contact size for positioning the core and bracket the device would function appropriately having the claimed percentage. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification bottom of page 22 line 23-page 23 line 3, page 28 lines 16-19, page 61 line 21 –page 62 line 5 ]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        06/04/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772